Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the claimed device and more specifically, fails to teach a microfluidic device, comprising: a cover; a support structure; and a microfluidic circuit structure disposed between the support structure and the cover; wherein the cover, support structure, and microfluidic circuit structure together define a microfluidic circuit comprising microfluidic circuit components with a cross-sectional height across the microfluidic circuit, the microfluidic circuit comprising: a channel configured to contain a flow of a first fluidic medium, wherein the channel has a uniform cross-sectional height of about 30 to about 200 microns; and a sequestration pen comprising: an isolation region configured to contain a second fluidic medium; a connection region containing a proximal opening into the channel, the connection region fluidically connecting the isolation region with the channel, wherein the proximal opening between the channel and the connection region is configured to impede a direct flow of the first medium into the second medium while allowing diffusion between the first fluidic medium and the second fluidic medium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641